Case 9:19-cv-81659-RLR Document 15 Entered on FLSD Docket 03/09/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-81659-CIV-ROSENBERG/REINHART

  NELSON FERNANDEZ,

         Plaintiff,

  vs.


  MELT SHOP, LLC, a foreign
  limited liability company,

        Defendant
  _____________________________/


                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff NELSON FERNANDEZ, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

  Civil Procedure, hereby voluntarily dismisses all of his claims in this action with prejudice.

         Dated: March 9, 2020.


         Respectfully submitted,
  RODERICK V. HANNAH, ESQ., P.A.                        LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                 DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                      Co-Counsel for Plaintiff
  Plantation, FL 33324                                  4640 N.W. 7th Street
  T. 954/362-3800                                       Miami, FL 33126-2309
  954/362-3779 (Facsimile)                              T. 305/266-9780
  Email: rhannah@rhannahlaw.com                         305/269-8311 (Facsimile)
                                                        Email: pduran@pelayoduran.com


  By____s/ Roderick V. Hannah __                        By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                    PELAYO M. DURAN
        Fla. Bar No. 435384                                   Fla. Bar No. 0146595
Case 9:19-cv-81659-RLR Document 15 Entered on FLSD Docket 03/09/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 9th day of March, 2020, a true and correct of the

  foregoing was electronically filed and served via transmission of Notice of Electronic Filing

  generated by CM/ECF and by separate email on all counsel or parties of record on the Service List

  below:

  Seth Rubine, Esq.
  RUBINE & CHA
  65 Harristown Road, Suite 203
  Glen Rock, NJ 07542
  (201) 857-5815
  srubine@rubinecha.com

  Attorneys for Defendant
  MELT SHOP LLC


                                              /s/ Roderick V. Hannah
                                                  Roderick V. Hannah
